Citation Nr: 0408587	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-16 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lumbar spine traumatic arthritis with disc disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from August 1975 to August 
1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  
Specifically, in a February 2002 rating decision, the 
veteran's noncompensable rating for his lumbar spine 
condition was increased to 20 percent, effective from January 
19, 2001.  In a subsequent rating action in August 2002, the 
20 percent rating was increased to 40 percent, also effective 
from January 19, 2001.  This is not the maximum assignable 
rating under all potential rating criteria, and the issue 
remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The veteran is reasonably shown to have pronounced 
intervertebral disc syndrome (IDS) with moderate to severe 
degenerative arthritis and disc disease.  

2.  The veteran's IDS has reasonably precipitated 
incapacitating episodes of at least six weeks in the past 
year.  

3.  As of September 23, 2002, a 60 percent rating under 
Diagnostic Code (DC) 5293 is the maximum assignable for the 
veteran's back disability absent fractured vertebrae.  


CONCLUSION OF LAW

As of September 23, 2002, but not before, the veteran meets 
the criteria for a 60 percent disability rating for a lower 
back disorder, which includes IDS and degenerative changes.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.66, 4.71a, DC 5293 (2002); and 38 
C.F.R. § 4.71a as amended by revising Code 5293 effective 
September 23, 2002, see 67 Fed. Reg. 54345-54340 (August 22, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The decision of the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

Here, the AOJ did provide the veteran with VCAA laws and 
regulations in the August 2002 statement of the case (SOC).  
However, the SOC did not contain the fourth element set forth 
in Pelegrini.  However, the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  Subsequent to the August 2002 SOC, 
the veteran was provided with a letter in July 2003 and a 
supplemental statement of the case (SSOC) in November 2003 
which provided him with a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  As noted above, the SOC included the pertinent 
law and regulations pursuant to VCAA.  Moreover, the July 
2003 letter specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  Evidence of 
record reveals that the veteran subsequently submitted a 
private examination report in support of his claim.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.   
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.")   See Pellegrini.

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  See Pelegrini.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).   In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.    

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2003).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2003); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  For 
the period preceding the effective date of the regulatory 
change, only the old rating criteria apply.  For the period 
from the effective date, the more favorable of the old and 
new regulations applies.  VAOPGCPREC 3-00 .  

A low back disability may be rated under 38 C.F.R. § 4.71a, 
DC 5295, which provides that a noncompensable rating is 
warranted where a lumbosacral strain is productive of slight 
subjective symptoms only.  A 10 percent disability rating may 
be assigned where there is characteristic pain on motion.  A 
20 percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  DC 5292 
provides that a 10 percent rating is warranted for limitation 
of motion of the lumbar spine which is slight in degree.  A 
20 percent rating is warranted for moderate limitation of 
motion.  A 40 percent rating is warranted if the limitation 
of motion is severe.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  DeLuca, supra.  The rating for an orthopedic 
disorder should reflect any functional limitation which is 
due to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Another potentially applicable provision is DC 523.  Under DC 
5293, a noncompensable rating is warranted for intervertebral 
disc syndrome that is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome that is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome that is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

Under DC 5285, in the case of residuals of a vertebra 
fracture, a 100 percent evaluation is assigned where there is 
cord involvement, and the veteran is bedridden, or requires 
long leg braces.  38 C.F.R. § 4.71a, DC 5285.  A 100 percent 
evaluation is assigned, under DC 5286 where there is complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle with marked deformity and involvement of the major 
joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  38 C.F.R. § 4.71a, DC 5286.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whether the upper or lower 
extremities, the back or abdominal wall, the eyes or ears, or 
the cardiovascular, digestive, or other system, or psyche are 
affected, evaluations are based upon lack of usefulness, of 
these parts or systems, especially in self- support.  This 
imposes upon the medical examiner the responsibility of 
furnishing, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of disability upon the person's ordinary activity. In 
this connection, it will be remembered that a person may be 
too disabled to engage in employment although he or she is up 
and about and fairly comfortable at home or upon limited 
activity.  See 38 C.F.R. § 4.10.

As noted above, a change in law occurred while this appeal 
was pending.  The Board must apply the version of the law 
that is more favorable to the claim.  Karnas v. Derwinski, 
op. cit.  However, the Board must apply the old law prior to 
the effective date of the new law.  See Green v. Brown, op. 
cit. and 38 U.S.C.A. § 5110(g) which states that where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue.

As described in the November 2003 SSOC from the RO to the 
veteran, the pertinent amendment to 38 C.F.R. § 4.71a of the 
Schedule for Rating Disabilities, effective September 23, 
2002 under 67 Fed. Reg. 54345-54349 (August 22, 2002), 
relating to intervertebral disc syndrome, was to the effect 
that under Code 5293, evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under § 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is assignable.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 rating is assignable.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 rating is assignable.  With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
assignable.

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  (Authority: 38 U.S.C. § 
1155)

Background

Service connection was initially established for a low back 
condition in a March 1995 rating decision.  A noncompensable 
rating was assigned.  This rating was primarily based on 
clinical findings made at a 1994 consult examination 
conducted for VA purposes.  At that time, the veteran showed 
minimal limitation of motion of the lumbar spine and no 
tenderness over the paraspinal muscles.  X-rays showed 
degenerative joint disease at L5-S1.  

In February 2001, the veteran filed a claim for an increased 
rating and this appeal ensued following a February 2002 
rating decision which granted an increased rating of 20 
percent.  This grant was based on private treatment records 
dated in 2001 which showed that the veteran had been treated 
for complaints of intermittent low back pain which had 
gradually worsened over the years.  Symptoms included 
soreness which was worse when he first woke up in the morning 
and then subsided when started moving around.  He also 
described increased pain at the end of a long day of work.  
He worked for a vending company and his job required moderate 
lifting and repetitive movements.  On examination in January 
2001, range of motion was reduced and associated with pain.  
He underwent a course of physical therapy through March 2001.  

Also considered in the grant of a 20 percent rating was a VA 
examination report dated in May 2001.  At that time the 
veteran reported intermittent low back pain.  The pain was 
usually localized but during acute episodes it radiated into 
the upper right leg.  He reported some improvement following 
physical therapy and said that he continued with his 
exercises at home.  He took nonsteroidal anti-inflammatory 
drugs twice daily.  On examination, range of motion was 
decreased with flexion to 50 degrees and extension to 5 
degrees.  Bilateral lateral flexion and bilateral rotation 
was full.  There was pain throughout range of motion testing.  
Sensation and reflexes were within normal limits.  Straight 
leg raising test was negative at 90 degrees bilaterally.  The 
veteran's gait, stance, balance, and posture were normal.  
Heel and toe walk were normal.  The examiner reviewed X-rays 
from 2000 and noted that they showed spondylosis deformans.  

As reported earlier, the RO increased the 20 percent 
evaluation to 40 percent in an August 2002 rating 
determination.  That increase was primarily based on the 
clinical findings made at a VA orthopedic examination in June 
2002 and upon VA treatment records dated in 2001 through 
2002.  

When examined by VA in June 2002, the veteran complained of 
constant severe low back pain with radiculopathy which 
occurred several times per week.  This limited the veteran's 
ability to sit for more than one half hour or to stand in 
excess of 2 hours.  He could walk 2 miles and lifting 25 
pounds.  Examination noted essentially full but painful range 
of motion of the lumbar spine with normal straight leg 
raising and leg reflexes.  Additional treatment records 
reflect that the veteran continued treatment for frequent 
severe low back pain with neurological deficit.  

Subsequently added to the record was a private evaluation 
report dated in August 2003.  The report shows a history of 
constant low back pain involving the right buttock, right 
groin, and right testicle.  The veteran reported that the 
pain radiated into the right proximal thigh and was constant.  
There was no discomfort in the left lower extremity and no 
numbness or tingling in either lower extremity.  His low back 
pain was reportedly aggravated by sitting, walking, standing, 
lifting, bending, and twisting activities.  He had occasional 
low back pain at night without any bowel or bladder 
involvement.  There was a history or minimal relief upon 
changing positions.  Heat treatment also seemed to help.  

Examination showed normal gait and stance.  There was no 
listing or muscle spasm.  Straight leg raising was positive 
at 40/90 degrees in both lower extremities.  The veteran's 
deep tendon reflexes were normal but present in both knees 
and ankles.  There was no decreased loss of strength in 
either lower extremity.  There was no evidence of a 
pathologic reflex present and no motor or sensory deficits.  

Analysis

The Board has reviewed the extensive evidence of record in 
this case and finds that the veteran's lower back symptoms 
are, with respect to the criteria embodied by DC 5293, in 
effect prior to September 23, 2002, not entirely consistent 
with a 60 percent disability evaluation.  The manifestations 
which are contemplated for such a rating, such as IDS which 
is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, have not been shown.  In this 
regard, the Board notes that VA examinations and assessments 
as well as the recent private examination, specifically 
established that there were no neurological deficits.  Thus, 
the presence of the manifestations contemplated for a 60 
percent rating are not entirely demonstrated.

Having already established that the veteran's low back 
symptomatology is not consistent with the assignment of a 60 
percent evaluation under DC 5293, in effect prior to 
September 23, 2002, the Board also observes that the 
veteran's lower back condition is not sufficiently severe as 
to allow for an increased evaluation under any alternative 
DCs.  Under DC 5285, residuals of fracture of a vertebra with 
cord involvement resulting in the veteran being bedridden or 
requiring long leg braces warrants a 100 percent rating.  
Under DC 5286, a 100 percent rating would be warranted if 
there is complete bony fixation (ankylosis) of the spine and 
an unfavorable angle.  The veteran's back disability is not 
productive of any of these manifestations.

The Board also notes that in some cases it is permissible to 
rate a back disorder under one or more separate diagnostic 
codes that together provide for the manifestations of the 
disability, including pain, loss of motion, and neurological 
findings, although such a rating or ratings would be instead 
of, rather than in addition to, a disability rating under DC 
5293.  Therefore, the Board has considered whether there is 
any other schedular basis for assigning a higher evaluation.  
In regard to range of motion, DC 5292 provides a maximum 40 
percent evaluation for severe loss of lumbar spine motion.  
If there is complete loss of motion, DC 5289 provides that a 
40 percent rating is warranted if there is favorable 
ankylosis of the spine, and a 50 percent rating is warranted 
if there is unfavorable ankylosis of the spine.  Range of 
motion testing has confirmed that the veteran has severe 
limitation of motion of the lumbar spine with pain on motion.  
However, the medical evidence also demonstrates that the 
veteran retains some functional motion of the lumbar spine 
and ankylosis has not been diagnosed.  Accordingly, an 
evaluation in excess of 40 percent would not be warranted on 
the basis of limitation of motion or ankylosis of the lumbar 
spine.

With regard to neurological impairment, little, if any such 
impairment is demonstrated.  Thus, if there is any degree of 
sciatic involvement, it is concluded by the Board that it is 
adequately contemplated in Code 5293 and need not be 
separately addressed as a result.

The Board, however, notes that the revisions of DC 5293 
became effective September 23, 2002, and the veteran has been 
fully apprised thereof.  To the extent previously discussed, 
he is entitled to be rated under those which are most 
favorable to him.  It is the Board's determination, with 
resolution of all reasonable doubt in the veteran's favor, 
that the evidence is convincing that the exacerbations of his 
low back symptoms are such that he has had incapacitating 
episodes of a total duration of a least six weeks over the 
past 12 months, and as a result, he fulfills the requirements 
for a 60 percent rating under the new revisions.

This is a determination which considers that the veteran has 
reported almost constant pain in the lower back and that he 
has shown gradual increase in symptoms in recent years.  

Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).

However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's symptoms and disability level.

The record does not reflect a disability that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for her service-connected disability.  The Board notes that 
the disability alone has not recently required 
hospitalization other than contemplated in schedular 
standards cited above.

In addition, no medical evidence has been presented to 
support a conclusion that the veteran's service-connected 
disability significantly interferes with his employment other 
than as contemplated in his current rating which addresses a 
substantial degree of industrial impairment.  There is no 
reason to believe that the rating schedule does not 
adequately compensate the veteran for the impairment.

In summary, the Board does not find that the veteran's case 
is outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 38 
C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).


ORDER

An increased evaluation to 60 percent for a low back disorder 
characterized as lumbar spine traumatic arthritis with disc 
disease effective September 23, 2002, is granted, subject to 
the pertinent regulatory criteria relating to the payment of 
monetary awards.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



